                                         Case 3:16-cv-03582-WHA Document 250 Filed 12/05/19 Page 1 of 2




                                   1   HOGAN LOVELLS US LLP
                                       Clayton C. James (Cal. Bar No. 287800)
                                   2   clay.james@hoganlovells.com
                                       Helen Y. Trac (Cal. Bar No. 285824)
                                   3
                                       helen.trac@hoganlovells.com
                                   4   Three Embarcadero Center, Suite 1500
                                       San Francisco, California 94111
                                   5   Telephone: (415) 374-2300
                                       Facsimile: (415) 374-2499
                                   6

                                   7   Celine J. Crowson (pro hac vice)
                                       555 13th St NW
                                   8   Washington, DC 20004
                                       Telephone: (202) 637-5600
                                   9   Facsimile: (202) 637-5600
                                       celine.crowson@hoganlovells.com
                                  10

                                  11   Aaron S. Oakley (pro hac vice)
                                       1601 Wewatta Street, Suite 900
                                  12   Denver, Colorado 80202
Northern District of California
 United States District Court




                                       Telephone (303) 899-7300
                                  13   Facsimile: (303) 899 7333
                                       aaron.oakley@hoganlovells.com
                                  14
                                       Attorneys for Defendant Apple Inc.
                                  15

                                  16

                                  17                         IN THE UNITED STATES DISTRICT COURT
                                                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                  18                                SAN FRANCISCO DIVISION
                                  19
                                       STRAIGHT PATH IP GROUP, INC.,
                                  20                                            Case No. C 16-03582 WHA
                                                            Plaintiff,
                                  21                                            NOTICE OF COMPLIANCE WITH
                                              v.                                ORDER APPOINTING SPECIAL
                                  22                                            MASTER
                                       APPLE INC.,
                                  23
                                                            Defendant.
                                  24

                                  25

                                  26

                                  27
                                  28
                                         Case 3:16-cv-03582-WHA Document 250 Filed 12/05/19 Page 2 of 2




                                   1          Defendant Apple Inc. (“Apple”) states that it has complied with the Court’s Order

                                   2   Appointing Special Master (Dkt. No. 248) and the orders incorporated therein. Apple has

                                   3   provided the special master with its tally of attorneys’ fees in the ordered format with copies of all

                                   4   documents relevant to this dispute in a tabbed binder sent by mail with electronic text-searchable

                                   5   copies. Apple has also served its submission on counsel for Straight Path IP Group, Inc.

                                   6

                                   7   Dated: December 5, 2019
                                                                                     HOGAN LOVELLS US LLP
                                   8
                                                                                     By: /s/ Aaron S. Oakley
                                   9                                                        Aaron S. Oakley
                                  10
                                                                                     Attorneys for Defendant
                                  11
                                                                                     APPLE INC.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                  28
                                       NOTICE OF COMPLIANCE RE SPECIAL MASTER
                                       CASE NO. C 16-03582 WHA
                                                                                         1
